Exhibit 10.318

LIGAND PHARMACEUTICALS INCORPORATED

2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE AND

RESTRICTED STOCK UNIT AGREEMENT

Ligand Pharmaceuticals Incorporated, a Delaware corporation (the “Company”),
pursuant to its 2002 Stock Incentive Plan (the “Plan”), hereby grants to the
holder listed below (“Participant”), an award of restricted stock units
(“Restricted Stock Units” or “RSUs”) with respect to the number of shares of the
Company’s common stock (the “Shares”). This award for Restricted Stock Units
(this “RSU Award”) is subject to all of the terms and conditions as set forth
herein and in the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”) and the Plan, each of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Agreement.

 

Participant:     Grant Date:     Vesting Commencement Date:     Total Number of
RSUs Subject to Award:     Vesting Schedule:   [To be specified in individual
agreements] Distribution Schedule:   The RSUs shall be distributable as they
vest pursuant to the Vesting Schedule.

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Unit
Agreement and this Grant Notice. Participant has reviewed the Restricted Stock
Unit Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Unit Agreement and the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Plan Administrator
upon any questions arising under the Plan, this Grant Notice or the Restricted
Stock Unit Agreement. If Participant is married, his or her spouse has signed
the Consent of Spouse attached to this Grant Notice as Exhibit B.

 

LIGAND PHARMACEUTICALS INCORPORATED     PARTICIPANT By:         By:    

Print Name:         Print Name:    

Title:          

Address:    10275 Science Center Drive     Address:        San Diego, CA 92121  
     



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

LIGAND PHARMACEUTICALS, INCORPORATED

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Ligand Pharmaceuticals Incorporated, a Delaware corporation (the “Company”), has
granted to Participant the right to receive the number of Restricted Stock Units
under the Company’s 2002 Stock Incentive Plan (the “Plan”) indicated in the
Grant Notice, with respect to the number of shares of the Company’s common stock
(the “Stock”). The RSU Award and this Agreement are subject to the Plan, the
terms and conditions of which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE I.

AWARD OF RESTRICTED STOCK UNITS

1.1 Award of Restricted Stock Units.

(a) Award. In consideration of Participant’s agreement to remain in the Service
of the Company or one of its affiliates, and for other good and valuable
consideration, the Company hereby grants to Participant the right to receive the
number of RSUs set forth in the Grant Notice, subject to all of the terms and
conditions set forth in this Agreement, the Grant Notice and the Plan (the “RSU
Award”). Each RSU represents the right to receive one Share. Prior to actual
issuance of any Shares, the RSUs and the RSU Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.

(b) Vesting. The RSUs subject to the RSU Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice. Unless and until the RSUs have
vested in accordance with the vesting schedule set forth in the Grant Notice,
Participant will have no right to any distribution with respect to such RSUs. In
the event of Participant’s cessation of Service for any reason, including as a
result of Participant’s death or Permanent Disability, prior to the vesting of
all of the RSUs, any unvested RSUs will terminate automatically without any
further action by the Company and be forfeited without further notice and at no
cost to the Company.

(c) Distribution of Stock.

(i) Stock shall be distributed to Participant (or in the event of Participant’s
death, to his or her estate) with respect to such Participant’s vested
Restricted Stock Units granted to Participant pursuant to this Restricted Stock
Unit Agreement, subject to the terms and provisions of the Plan and this
Restricted Stock Unit Agreement, on each vesting date as the RSU vests pursuant
to the Vesting Schedule set forth in the Grant Notice.

(ii) All distributions shall be made by the Company in the form of whole shares
of Stock.

(iii) Notwithstanding the foregoing, shares of Stock shall be issuable pursuant
to a Restricted Stock Unit at such times and upon such events as are specified
in this Agreement only to the extent issuance under such terms will not cause
the Restricted Stock Units or the shares of Stock issuable pursuant to the
Restricted Stock Units to be includible in the gross income of Participant under
Section 409A of the Code prior to such times or the occurrence of such events,
as permitted by the Code and the regulations and other guidance thereunder.

(d) Generally. Stock issued under the RSU Award shall be issued to Participant
or Participant’s beneficiaries, as the case may be, at the sole discretion of
the Plan Administrator, in either (A) uncertificated form, with the Shares
recorded in the name of Participant in the books and records of the Company’s
transfer agent with appropriate notations regarding the restrictions on transfer
imposed pursuant to this Agreement; or (B) certificate form.

 

A-1



--------------------------------------------------------------------------------

1.2 Taxation Representations; Conditions to Issuance of Certificates.
Notwithstanding any other provision of this Agreement (including, without
limitation, Section 1.1(b) hereof):

(a) Participant has reviewed with his or her own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. Participant understands that Participant (and not the Company)
shall be responsible for his or her own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.

(b) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment (which payment may be made in cash, by
deduction from other compensation payable to Participant or in any form of
consideration permitted by the Plan, in the sole discretion of the Plan
Administrator) of any sums required by federal, state or local tax law to be
withheld with respect to the vesting of the RSUs and the issuance or sale of
Shares issuable thereunder, or other taxable event related to the RSUs. The
Company shall not be obligated to deliver any new certificate representing
vested Shares to Participant or Participant’s legal representative unless and
until Participant or Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of Participant resulting from the vesting of
the RSUs and the issuance or sale of Shares issuable thereunder, or other
taxable event related to the RSUs.

(c) The Company shall not be required to issue or deliver any certificate or
certificates for any Shares prior to the fulfillment of all of the following
conditions: (A) the admission of the Shares to listing on all stock exchanges on
which such Shares are then listed, (B) the completion of any registration or
other qualification of the Shares under any state or federal law or under
rulings or regulations of the U.S. Securities and Exchange Commission or other
governmental regulatory body, which the Plan Administrator shall, in its sole
and absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Plan Administrator shall, in its absolute discretion, determine to be
necessary or advisable and (D) the lapse of any such reasonable period of time
following the date the RSUs vest as the Plan Administrator may from time to time
establish for reasons of administrative convenience.

ARTICLE II.

OTHER PROVISIONS

2.1 RSU Award and Interests Not Transferable. This RSU Award and the rights and
privileges conferred hereby, including the RSUs awarded hereunder, shall not be
liable for the debts, contracts or engagements of Participant or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.

2.2 Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any Shares issuable hereunder unless
and until certificates representing such Shares (which may be in uncertificated
form) will have been issued and recorded on the books and records of the Company
or its transfer agents or registrars, and delivered to the Participant
(including through electronic delivery to a brokerage account). After such
issuance, recordation and delivery, the Participant shall have all the rights of
a shareholder of the Company, including with respect to the right to vote the
Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares; provided, however,
that at the discretion of the Company, and prior to the delivery of Shares,
Participant may be required to execute a shareholders agreement in such form as
shall be determined by the Company.

 

A-2



--------------------------------------------------------------------------------

2.3 No Right to Continued Service. Nothing in the Plan or in this Agreement
shall be interpreted to interfere with or limit in any way the right of the
Company or any Parent or Subsidiary to terminate Participant’s employment or
services at any time, nor confer upon Participant the right to continue in the
employ or service of the Company or any Parent or Subsidiary.

2.4 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

2.5 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

2.6 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
electronic mail (with return receipt requested and received) or fax or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be
notified, if to the Company, at its principal offices, and if to Participant, at
Participant’s address, electronic mail address or fax number in the Company’s
employee records or as subsequently modified by written notice.

2.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

2.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

2.9 Entire Agreement; Enforcement of Rights. This Agreement and the Plan set
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merge all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.

2.10 Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The Company may assign its rights under this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company without
the prior written consent of Participant. The rights and obligations of
Participant under this Agreement may only be assigned with the prior written
consent of the Company.

2.11 Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code (together with any Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Plan Administrator may, in
its discretion, adopt such amendments to the Plan, this Agreement or the Grant
Notice or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the Plan
Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                                 , spouse of [Name of Participant], have read
and hereby approve the foregoing Agreement. In consideration of the Company’s
issuing the Shares to my spouse as set forth in the Agreement, I hereby agree to
be irrevocably bound by the Agreement and further agree that any community
property or similar interest that I may have in the Shares shall be similarly
bound by the Agreement. I hereby appoint my spouse as my attorney-in-fact with
respect to any amendment or exercise of any rights under the Agreement.

 

   (Signature)

 

B-1